Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 12/16/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that the non-elected claims 11-20 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe (U.S. Pat. No. 5,089,123).
In column 1 lines 6-16 and column 2 lines 16-32 DeVoe discloses methods and apparatus for continuous treatment of a liquid to remove one or more contaminants. From column 10 line 67 through column 11 line 61 and figures 1-2 DeVoe discloses an apparatus comprising a helical coil 3 inside a casing 2, meeting the limitations of the helical screw and housing of claim 1. In column 7 lines 51-52 DeVoe discloses that the 13 for introducing a contaminated liquid 12 near the proximal end of the housing, meeting the limitations of the water inlet passage nearer the second (elevated) end of claim 1, and a medium introduced via medium introduction means at the other end of the housing, meeting the limitations of the ion exchange media inlet passage nearer the first (lower) end of the housing of claim 1. DeVoe discloses that the liquid moves from the proximal (second) to distal (first) end, while the medium moves from the distal (first) to the proximal (second) end. Figure 2 of DeVoe depicts an outlet for the liquid at the distal end 18 as well as an outlet for the medium at the proximal end (the medium is seen to be leaving the housing), meeting the limitations of the water outlet passage and the ion exchange media outlet passage of claim 1. In column 12 lines 15-26 and 45-50 DeVoe further discusses the exiting of the liquid and the medium from the housing (tube). From column 4 line 53 through column 6 line 59 DeVoe discusses the counterflow of the liquid relative to the medium as the advantages arising from said counterflow. While not essential to the rejection, since the claims are drawn to the apparatus, example 1 of DeVoe discloses that the liquid can be water-+. 
As discussed above, DeVoe discloses in column 7 lines 59-62 that the helical screw can rotate relative to the housing (tube), meeting the limitations of claim 2. In column 7 lines 57-59 DeVoe also discloses that the entire tube can be rotated, meeting the limitations of claim 3. In column 6 lines 62-64 and from column 7 line 67 through column 8 line 5 DeVoe indicates that the incline angle of the tube can be adjusted, meeting the limitations of claim 5. In column 8 lines 19-28 DeVoe discloses that the rate of rotation can also be controlled. Since both the incline angle and rate of rotation can be controlled, the system of DeVoe is considered to have the balancing mode of claim 6, noting that the claims are drawn to the apparatus and not a method of performing the steps required for the balancing mode.
DeVoe does not specifically disclose that at least a portion of the helical screw includes a ribbon screw.
In column 7 lines 51-52 DeVoe discloses that the center of the helical screw can be void from end to end, or it may be solid. DeVoe also discloses in column 11 lines 5-8 that the helical screw can have a concentric opening on the inner circumference. It would have been obvious to one of ordinary skill in the art to use a ribbon screw for at least a portion of the helical screw of DeVoe, since a ribbon screw represents a helical screw that can be connected to a central shaft while also having an opening on the inner circumference to permit free passage of fluid therethrough. Claims 1-3, 5-6, and 8 are therefore rendered obvious by DeVoe. The use of the ribbon screw will also allow for at least some of the ion exchange media to tumble toward the first end of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeVoe in view of Seidel (U.S. 2006/0157416).
The discussion of DeVoe in paragraph 7 above is incorporated here by reference. DeVoe discloses a system meeting the limitations of claim 1, but does not disclose including a filter screen in the water outlet passage.
Seidel discloses a filtration unit packed with ion exchangers for removing heavy metals from aqueous media. In paragraphs 25 and 28 Seidel discloses that a filter material is located at the outlet to retain ion-exchange material. The inclusion of the filter material of Seidel in at the water outlet passage in the system of DeVoe meets the limitations of claim 4, and would have been obvious to one of ordinary skill in the art to prevent ion exchange medium from passing through the outlet with the treated water.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. DeVoe, as discussed above, does not disclose a water recirculation line meeting the limitations of claim 7. While DeVoe does disclose in column 13 lines 4-10 that treated liquid can be recycled, this only takes place following further treatment in a neutralization tank and involves recycling water from the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strand (WO 92/09672 A1) discloses a counterflow extraction apparatus for separating oil from oil sands which comprises a ribbon screw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771